Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/522,391 filed on November 9, 2021. Claims 21-28 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claims 27-28 recite a system for a loyalty switch architecture, comprising: a loyalty switch…; a plurality of loyalty hosts…; a client computing resource…; a selector handler pool...; a database…; a switch database… Thus, applying the broadest reasonable interpretation in light of the specification, the loyalty switch, the plurality of loyalty hosts, the client computing resource, the selector handler pool, the database, and the switch database can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "a system" comprising software per se. Because of this, claims 27-28 lack the necessary structural elements to be an apparatus. Therefore, the claims fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez (US 2011/0106695) in view of Sindhu (US 9,479,457) and further in view of Guise (US 2015/0032635).
Claim 21
Fernandez teaches a computer implemented method for connecting a client computing resource with at least one loyalty host computing resource comprising: 
accepting a connection request to initiate an accepted connection from the client computing resource and receiving one or more messages via the accepted connection from the client computing resource by a loyalty switch [i.e. loyalty card controls interchange rates; a card is swiped at a point of sale terminal. The terminal communicates with the transaction host server for the purpose of a routing to an optimized interchange, which is a request to initiate a client connection that is accepted] (Fernandez, figure 2; 0008, 0027-0030); 
if received message is a transaction message comprising loyalty identification information from the client computing resource by the loyalty switch: sending the transaction message to one or more loyalty hosts according to routing information [i.e. transaction assembled and sent to selected bank; a selection based upon lowest cost of transaction or some pre-selected preference; and the system matches characteristics of a proposed transaction with the bank; and interchange parameters may include loyalty of card] (Fernandez, 0008; 0022; 0030-0033).
Fernandez fails to teach on every received message, if connections with one or more loyalty hosts are nonexistent for the client computing resource, using a plurality of loyalty switch configurable connection rules and information from the received message, establishing a connection to the one or more loyalty hosts for the accepted connection from the client computing resource; or according to a plurality of configurable routing rules.
However, in an analogous art, Sindhu teaches on every received message, if connections with one or more loyalty hosts are nonexistent for the client computing resource [i.e. router determines if there is a flow table entry. If not, this is an initial packet for a new flow], using a plurality of loyalty switch configurable connection rules and information from the received message, establishing a connection to the one or more loyalty hosts for the accepted connection from the client computing resource [i.e. forwarding policy for assigning new flows to devices]; or according to a plurality of configurable routing rules [i.e. forwarding policy for assigning new flows to the devices] (Sindhu, col. 8, line 37-col. 9, line 41); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Fernandez to include the teachings of Sindhu of on every received message, if connections with one or more loyalty hosts are nonexistent for the client computing resource, using a plurality of loyalty switch configurable connection rules and information from the received message, establishing a connection to the one or more loyalty hosts for the accepted connection from the client computing resource; or according to a plurality of configurable routing rules. One ordinary skill in the art would be motivated to increase the speed of routing by fast patching flows. 
But Fernandez and Sindhu also fail to teach receiving one or more responses from the one or more loyalty hosts and aggregating a plurality of rewards, if present in the response, from each of the one or more loyalty hosts; sending an aggregated response comprising one or more rewards to the client computing resource; closing the connection with the client computing resource either upon determining 2Application No.: 17/522,391 Attorney Docket: SAVE-003-US Preliminary Amendment that all host connections for the client computing resource do not exist or upon receiving an indication that the client computing resource is closing the connection.
However, in an analogous art, Guise teaches receiving one or more responses from the one or more loyalty hosts and aggregating a plurality of rewards, if present in the response, from each of the one or more loyalty hosts; sending an aggregated response comprising one or more rewards to the client computing resource [i.e. merchant receives the authorization responses] (Guise, figure 6; 0068); closing the connection with the client computing resource either upon determining 2Application No.: 17/522,391 Attorney Docket: SAVE-003-US Preliminary Amendment that all host connections for the client computing resource do not exist or upon receiving an indication that the client computing resource is closing the connection [i.e. the responses to merchant complete the transaction; and the system can determine active connections and recent traffic for a backend server which suggests determining that the connection is closed] (Guise, 0068, 0077).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Fernandez and Sindhu to include the teachings of Guise of receiving one or more responses from the one or more loyalty hosts and aggregating a plurality of rewards, if present in the response, from each of the one or more loyalty hosts; sending an aggregated response comprising one or more rewards to the client computing resource; closing the connection with the client computing resource either upon determining 2Application No.: 17/522,391 Attorney Docket: SAVE-003-US Preliminary Amendment that all host connections for the client computing resource do not exist or upon receiving an indication that the client computing resource is closing the connection. One ordinary skill in the art would be motivated to provide the response routing to client so that the client can complete a purchase. 

Claim 23
Fernandez in combination with Sindhu and Guise teach the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 21, further comprising storing the one or more rewards in the loyalty switch [i.e. buffer for storing packets] (Sindhu, col. 13, lines 2-9).  It inherits motivation to combine from respective parent claim.

Claim 24
Fernandez in combination with Sindhu and Guise teach the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 21, further comprising storing the received message in the loyalty switch [i.e. buffer for storing packets] (Sindhu, col. 13, lines 2-9).  It inherits motivation to combine from respective parent claim.  

Claim 25
Fernandez in combination with Sindhu and Guise teach the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 21, further comprising: 
responsive to a determination that a loyalty host connection does not exist and/or the loyalty host is offline [i.e. heartbeat messages at a given frequency to confirm devices are functional] (Sindhu, col. 11, lines 4-22; col. 18, line 66-col. 19, line 24), 
storing the transaction message within the loyalty switch for transmission once the loyalty host connection is reestablished [i.e. buffer for storing packets/messages for offline devices in order to wait for the device to come online so that it can receive sent messages] (Sindhu, col. 13, lines 2-9).  It inherits motivation to combine from respective parent claim.  

Claim 26
Fernandez in combination with Sindhu and Guise teach the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 21, further comprising sending one or more keep-alive messages to one or more idle loyalty host connections, and storing a frequency of the keep-alive messages [i.e. heartbeat messages at a given frequency to confirm devices are functional. The devices must know when to send and when to expect heartbeats in order to know when a heartbeat is missed, which suggest storing their frequency] (Sindhu, col. 11, lines 4-22; and col. 18, line 60-col. 19, line 24).  It inherits motivation to combine from respective parent claim.  

Claim 27
It is substantially similar to claim 21 and is rejected in the same manner, the same art and reasoning applying. Further Fernandez also teaches a system for a loyalty switch architecture, comprising: 
a loyalty switch [i.e. routing module. See also Sindhu [col. 1, lines 15-40] switches and routers] (Fernandez, figure 1, 0022); 
a plurality of loyalty hosts connected to the loyalty switch [i.e. servers for different processors] (Fernandez, figure 1, 0027);  
a client computing resource configured to connect and send a messages and transaction messages to loyalty host [i.e. capture terminal and POS terminals 200, 210] (Fernandez, figure 1).

Claim 28
Fernandez in combination with Sindhu and Guise teach the system for a loyalty switch architecture of claim 27, further comprising: 
a selector handler pool comprising one or more selector handlers [i.e. router determines if there is a flow table entry. If not, this is an initial packet for a new flow] (Sindhu, col. 8, line 37-col. 9, line 41); 
a database comprising loyalty host information from the loyalty hosts, wherein the loyalty switch is configured to select one or more loyalty hosts based on the loyalty host information and one or more client requests [i.e. selection based upon lowest cost of transaction or some pre-selected preference; and the system matches characteristics of a proposed transaction with a bank] (Fernandez, 0030-0033); 
wherein each selector handler comprises a plurality of store objects, a routing map, and a connection information from one or more loyalty hosts [i.e. forwarding policy for assigning new floes to devices] (Sindhu, col. 8, line 37-col. 9, line 41); 
a switch database comprising a plurality of messages [i.e. buffer for storing packets (e.g. as a database)] (Sindhu, col. 13, lines 2-9), wherein the loyalty switch identifies and stores a message type of each message in the switch database [i.e. system identifies transaction based on type of card, type of merchant, product type] (Fernandez, 0022-0023); and at least one point-of-sale device, wherein one or more of the loyalty hosts is constantly connected to at least one point-of-sale device [i.e. capture terminal and POS terminals 200, 210 connected to servers] (Fernandez, figure 1).
It inherits motivation to combine from respective parent claim.  


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fernandez and Sindhu and Guise, as applied to claim 21 above, and further in view of Hamilton (US 2003/0182464).
Claim 22
Fernandez and Sindhu and Guise teach the computer implemented method for connecting a client computing resource with at least one loyalty host computing resource of claim 21.  
Fernandez and Sindhu and Guise fail to teach routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource, wherein the received messages do not include a loyalty identification, and sending a response back to the client computing resource upon receiving responses from all loyalty hosts.
However, in an analogous art, Hamilton teaches routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource, wherein the received messages do not include a loyalty identification, and sending a response back to the client computing resource upon receiving responses from all loyalty hosts [i.e. messages may be copied to all member queues and distributed to all consumer processes and waiting on all responses to see which processor be most beneficial in processing the transaction] (Hamilton, 0064).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Fernandez and Sindhu and Guise to include the teachings of Hamilton of routing one or more received messages to all loyalty hosts the switch is connected to for the client computing resource, wherein the received messages do not include a loyalty identification, and sending a response back to the client computing resource upon receiving responses from all loyalty hosts. One ordinary skill in the art would be motivated to find which host is the optimal processor when optimization information is missing. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459